This cause came again on to be heard upon the transcript of the public utilities commission, a rehearing, sua sponte, having been granted December 15, 1922. Upon consideration whereof, the judgment herein having been rendered at a former term, to-wit, July 5, 1921 [108 Ohio St., 168, 132 N. E., 845], and a rehearing upon application of plaintiff in error having been denied on September 27, 1921, the court finds that it has not jurisdiction to rehear said cause.

Dismissed for want of jurisdiction.

Marshall, C. J., Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.